[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff and the defendant are husband and wife. They are presently separated and the defendant now resides in a second home owned by the couple. The plaintiff claims the defendant's failure to pay the mortgage constitutes a breach of the rental agreement and wishes to evict the defendant.
This is not a landlord-tenant situation. There is no lease. The matter is not properly before the court. The case is therefore dismissed.
O'Keefe, Judge